DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 25 November 2020, the specification, claims, and abstract were amended. Based on these amendments, the objections to the drawings, abstract, and claims and the rejections under 35 U.S.C. 112 have been withdrawn. In addition, the limitations of a “receiving element”, “dispensing system for calcium salts, thickeners and stabilisers”, “device for dispensing the first liquid coming from the first tank into the spherification tank”, and “dispensing system for alginate powder” are no longer being interpreted under 35 U.S.C. 112(f) since these limitations are no longer present in the claims. With respect to the use of the term “dispenser” in the claims, the associated limitations are not being interpreted under 35 U.S.C. 112(f) because one of ordinary skill in the art would understand what the corresponding structure is.
Please also note that the last two lines of claim 1 should have been underlined in the claim amendments of 25 November 2020 since this language is new to claim 1. For purposes of the examiner’s amendments below, the language at issue is considered to have been added to claim 1 by the Applicant’s amendments.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to the claims was given in an interview with Gregory Sebald on 17 December 2020. Authorization for the examiner’s amendment to the specification was given in an interview with Gregory Sebald on 28 January 2021.
The application has been amended as follows: 
Amendments to the Claims

1.	(currently amended) A device for spherification of a liquid, comprising:
a spherification tank;
a first storage tank of a first liquid;
a second tank for storing a second liquid;
a dripper or entry funnel for introducing the second liquid from the second tank into the spherification tank, and for controlling a level of the second liquid in the spherification tank;
a first fluid dispenser for dispensing the first liquid coming from the first tank into the spherification tank;
an extraction device for extracting spheres generated in the spherification tank as a result of the dispensation, wherein:
the extraction device comprises a worm screw located in the spherification tank and a motor for rotating the worm screw, the worm screw is arranged at an angle to said level,[[,]] wherein the worm screw comprises a spoon having a concave shape for receiving the first liquid into an interior of the spoon, wherein the spoon is arranged in parallel with the level of the second liquid when the spoon is aligned with a vertical axis of said first fluid dispenser of the first liquid, wherein the spoon is configured to turn over such that the first liquid received in the interior of the spoon leaves the interior of the spoon; and
the first fluid dispenser dispenses the first liquid into the spherification tank at a first position and the dripper or entry funnel introduces the second fluid into the spherification tank at a second position, wherein the second position is proximate a portion of the angled worm screw higher than a portion of the angled worm screw proximate the first position.

dispenser comprises a hopper, a worm screw and a capacitance sensor.

11.	(currently amended) The device according to claim 1, wherein the spherification tank comprises an outlet at a third position, wherein the third position is proximate a portion of the angled worm screw higher than [[a]] the portion of the angled worm screw proximate the second position.
Amendments to the Specification
On page 4 of the Applicant’s specification dated 29 August 2019, the heading “DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS” should be inserted between the paragraph beginning at page 4, line 16 (counting manually)/line 18 (using the provided numbering), and the paragraph beginning at page 4, line 18 (counting manually)/line 20 (using the provided numbering), as follows:

“Fig. 6 is a view from above of the cap of dispensers comprised in the first tank from Fig. 1 and Fig. 2.

DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS

In the example shown, the functioning is illustrated for the case of reverse spherification. In the case of direct spherification, the contents and/or arrangement of the dispensers should be changed, while the rest of the device can be identical.”

******
Support for the text added to claim 1 can be found in at least page 7, lines 5-16, of the Applicant’s specification. Also, an extra comma has been deleted.

The amendment to the specification prevents the heading “DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS” from being inserted within the Brief Description of the Drawings.

Allowable Subject Matter
Claims 1 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to specify that the spoon is configured to turn over such that the first liquid received in the interior of the spoon leaves the interior of the spoon. The prior art fails to disclose this feature. In the prior art, such structure is stationary. See the pelletizing channel 6 of World Patent Application Publication No. WO 01/37981 (“Moser”). Alternatively, such structure rotates to expel droplets by centrifugal force. See the reservoir 9 of French Patent Application Publication No. FR 2,836,398 (“Kowalewski”). There is no disclosure or suggestion in the prior art of turning over (i.e., inverting) the structure that receives or dispenses the droplets. In the present invention, this feature allows multiple droplets to be combined into a larger drop while the spoon is right side up, with this larger drop then being dispensed when the spoon turns over. See page 7, lines 5-16, of the Applicant’s specification. The prior art apparatuses continually dispense individual droplets.
Claims 4-11 are allowable by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744                                                                                                                                                                                                        
/MARC C HOWELL/Primary Examiner, Art Unit 1774